Order, Supreme Court, *214New York County (Ira Gammerman, J.), entered, on or about March 13, 1996, which denied defendant Cole’s motion to set aside the jury verdict, unanimously affirmed, without costs.
The January 1986 representation letter between plaintiff and defendant Cole specifically provided that Cole pay plaintiff a percentage of the sums she received pursuant to the January 1986 Kayser contract "including all renewals and extensions”. Based upon the evidence, the jury reasonably concluded that Authentic Fitness Products was the successor to Kayser and that the substance of the 1993 license agreement between Cole and Authentic Fitness Products amounted to a renewal and/or extension of the Kayser contract concerning the trademark on essentially the same terms and conditions as the 1986 Kayser contract. Accordingly, the Trial Justice properly declined to disturb the jury’s conclusion that plaintiff is entitled to commissions generated for the use of the trademark under the license agreement.
We have considered defendant-appellant’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Nardelli, Tom and Andrias, JJ.